Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2007

Anderson v. Gillis
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4337




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Anderson v. Gillis" (2007). 2007 Decisions. Paper 999.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/999


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-248                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-4337


                                 JAMES ANDERSON,

                                             Appellant

                                           v.

                       SUPERINTENDENT FRANK D. GILLIS;
                         THE ATTORNEY GENERAL FOR
                         THE STATE OF PENNSYLVANIA


                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 03-cv-03588)
                        District Judge: Honorable Marvin Katz


 Submitted for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                    Or for Request for a Certificate of Appealability
                                     May 24, 2007

      Before:     SLOVITER, CHAGARES AND GREENBERG, Circuit Judges

                                  (Filed: June 6, 2007)


                                       OPINION


PER CURIAM

      James Anderson appeals from the order of the United States District Court for the

Eastern District of Pennsylvania denying his request for a copy of a document that he had
previously filed with the court. For the following reasons, we will summarily affirm that

order under LAR 27.4 and I.O.P. 10.6.

       Anderson is a state prisoner at the State Correctional Institution (“SCI”) in

Huntington, Pennsylvania. In 2003, he sought to file a federal habeas petition, his

second, under 28 U.S.C. § 2254.1 The district court transferred the petition to this Court

to be treated as an application to file a second or successive habeas petition under 28

U.S.C. § 2244(b). This Court denied the application. In re James Anderson, No. 04-1527

(3d Cir. Apr. 22, 2004). In 2005, Anderson filed another request for permission to file a

second or successive habeas corpus petition. This Court denied that application also. In

re James Anderson, C.A. No. 05-2085 (3d Cir. May 9, 2005).

       Anderson has continued to file various papers and documents in the 2003 matter,

and, recently, he has filed numerous appeals to this Court from that case. At issue in the

instant appeal is the denial of Anderson’s request that the district court provide him with a

copy of an 85-page document2 he had filed. But Anderson, even if indigent, was not


  1
    This was Anderson’s second federal habeas petition. Anderson, otherwise known as
James Hendel, filed his first habeas petition in September 1997, and the district court
denied it. See Hendel v. Vaughn, Civ. No. 97-cv-5690 (E.D. Pa. Aug. 10, 1998). This
Court denied his request for a certificate of appealability. Hendel v. Vaughn, No. 98-
1753 (3d Cir. Nov. 26, 1999).
  2
    In his notice of appeal, Anderson noted that the document, entitled “Addendum to
present facts, records, documents, evidence supporting law and conclusions that
petitioner’s rights pursuant to the U.S. Constitution (1st, 4th, 5th, 6th, 14th Amendment
rights) were violated by the Philadelphia Police, District Attorney before and on 12/30/92,
and denials of counsel’s assistance on that date, up until January 27, 1993, and denial of
impartial judge on 12/20/92, where there was exculpatory evidence withheld violating

                                             2
automatically entitled to have the district court provide him with a copy of that filing.3

The in forma pauperis statute does not grant the court the authority to provide an indigent

litigant with copies of all the documents in the record. See Douglas v. Green, 327 F.2d

661, 662 (6th Cir. 1964) (per curiam) (statutory right to proceed in forma pauperis does

not include right to free copies of court orders). While indigent prisoners in a habeas case

who have been granted in forma pauperis status are entitled to obtain certain documents

without cost, see 28 U.S.C. § 2250, copies of documents generated by the petitioner and

filed by him previously in the case would not be included. It is not clear that Anderson

was ever granted in forma pauperis status in the district court, but even if he was, it was

not an abuse of discretion for the district court to deny the request.4

         We would add that, given Anderson’s prolific filings in the district court case and

the number of meritless appeals he has taken from that case in the last year,5 the district

court may wish to consider entering an order enjoining Anderson from filing additional

documents in that case without the court’s permission. See Abdul-Akbar v. Watson, 901


Brady v. Maryland 375 U.S. 83 (1963) on 12/30/92,” consists of 85 pages.
  3
   We would note that at the time of Anderson’s request on August 24, 2006, Anderson
had several appeals pending in this Court and the district court forwarded the record here.
The record included the document that was the subject of his request.
  4
    Furthermore, this is not a case where the petitioner has demonstrated that his claims
are non-frivolous and that the document is necessary to decide the issue presented in the
case. Cf. 28 U.S.C. § 753(f) (movant under § 2255 entitled to have government pay for
transcript where he demonstrates non-frivolous claim and transcript is necessary to decide
issue); United States v. MacCallom, 426 U.S. 317, 325-27 (1976) (plurality) (same)
  5
      To date, Anderson has taken at least eight appeals.

                                               3
F.2d 329, 332 (3d Cir. 1990). Of course, such an injunction would need to be

appropriately and narrowly tailored to fit the circumstances of the case. See Brow v.

Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993).

         We will affirm the district court’s order under LAR 27.4 and I.O.P. 10.6.6




  6
      We deny the request for a certificate of appealability as unnecessary.

                                               4